Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue.
Authorization for this examiner’s amendment was given in a telephone interview with Michael S. Czarnecki on 3/10/22.

The application has been amended as follows:
Independent claim 2 and dependent claims 6-7 and 16-21 are amended so that the claims appear as follows:
1. (Cancelled)

2. (Currently Amended) A method of controlling an electrical load, the method comprising: 
storing a timeclock schedule in memory; 
maintain a time of day; 
based at least in part on the maintained time of day, transmitting messages at event times of a timeclock schedule, each message including a command for controlling the electrical load according to the timeclock schedule; 
attempting to obtain a present time from a server in order to re-synchronize the maintained time of day; 
determining that the present time is not obtainable from the server; 
in response to determining that the present time is not obtainable from the server, disabling the timeclock schedule, wherein disabling the timeclock schedule comprises not transmitting messages for controlling the electrical load at the event times of the timeclock schedule so that the electrical load is not controlled according to the timeclock schedule


3. (Previously Presented) The method of claim 2, wherein storing a timeclock schedule in memory further comprises storing the timeclock schedule in memory on a control device of a load control system.  

4. (Previously Presented) The method of claim 3, further comprising: receiving an indication of an actuation of a button at an external device; based at least in part on receiving the indication of the actuation of the button, instructing the load control device to control the at least one electrical load; Docket No.: 13-22495-P2 CT1 Application No.: 16/989,205obtaining a present time from a first message received from the external device; and based at least in part on obtaining the present time from the first message received from the external device, re-synchronizing the maintained time and re-enable the time clock schedule.  

5. (Previously Presented) The apparatus of claim 4, further comprising: storing a geographical location of the control device in the memory; obtaining a geographical location of the external device from a second message received from the external device; determining that the geographical location of the external device is the same as the geographical location of the control device stored in the memory; and based at least in part on determining that the geographical location of the external device is the same as the geographical location stored in the memory, re-enable the time clock schedule.  

6. (Currently Amended) The method of claim 3, further comprising: obtaining, by the control device, a present time from a first digital message received from an external device.  

7. (Currently Amended) The method of claim 5, further comprising: obtaining a location of the external device from a second digital message received from the external device via the second communication circuit; storing the location in a memory; and subsequently confirming that a location of the external device is the same as the location stored in the memory

8. (Previously Presented) The method of claim 2, further comprising: receiving, by the control device, a supply voltage for powering the control device via a 4 Docket No.: 13-22495-P2 CT1 Application No.: 16/989,205 power supply connector; receiving, by the control device, a control signal indicating a power outage via the power supply connector; and operating, by the control device, in a low-power mode in response to receiving the control signal indicating the power outage.  

9. (Previously Presented) The method of claim 8, further comprising: detecting the power outage in response to detecting an impedance between data terminals of the power supply connector.  

10. (Previously Presented) The method of claim 3, wherein attempting to obtain a present time from a server further comprises attempting, by the control device, to obtain the present time when the control device is powered on in order to re-synchronize the maintained time of day.  

11. (Previously Presented) The method of claim 3, wherein attempting to obtain a present time from a server further comprises attempting, by a control circuit of the control device, to obtain the present time when the control circuit is reset in order to re-synchronize the maintained time of day.  

12. (Previously Presented) The method of claim 3, wherein transmitting messages at event times of a timeclock schedule further comprises: transmitting, by the control device, messages to a load control device of the load control system at event times of a timeclock schedule, each message including a command instructing the load control device to control the electrical load according to the timeclock schedule.  

13. (Previously Presented) The method of claim 2, further comprising: detecting actuation of a button at an external device; based at least in part on detecting actuation of the button, controlling the electrical load; obtaining a present time from a first message received from the external device; and based at least in part on obtaining the present time from the message received from the external device, re-synchronizing the maintained time and re-enable the timeclock schedule.  

14. (Previously Presented) The method of claim 13, further comprising: storing a geographical location in the memory; obtaining a geographical location of the external device from a second message received from the external device; determining that the geographical location of the external device is the same as the geographical location stored in the memory; and based at least in part on determining that the geographical location of the external device is the same as the geographical location stored in the memory, re-enabling the timeclock schedule.  

15

1615, further comprising: illuminating a visual indicator by blinking or stroking the visual indicator when the connection to the Internet is not available.  

17

18

19

20

REASONS FOR ALLOWANCE
s 2-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 2-20
Regarding claim 2, the prior art of record, Geadelmann et al. (US 20090057428) discloses a method for operating a controller that accommodates and/or facilitates control from a remote location. The HVAC control system may include a web-enabled building control appliance with a controller, a first port and a second port. The controller may implement a web server that is coupled to the first port for serving up one or more web pages on a first network and for receiving a number of responses. The controller may also be coupled to the second port so as to communicate with one or more communicating thermostats via a second network. The web server may be adapted to provide one or more web-pages via the first port that solicit and accept an alarm condition for the one or more communicating thermostats. The controller may provide and/or monitor the alarm condition of the one or more communicating thermostats over the second network (Geadelmann, see [0027]-[0029], [0033] and [0050]), the prior art of record, Wainscott et al. (US 7634555) discloses a time server that provides the current date and time to its client, the client includes a building automation system (Wainscott, col. 6 lines 6-27), the prior art of record, Stocker (US 20080191837) discloses a method for operating a lighting control system having a plurality of control devices coupled to a communication link uses a polling technique to coordinate the transmission of digital messages between the control devices (Stocker, [0051]).
However, regarding claim 2, the combination of prior arts does not describe:
storing a timeclock schedule in memory; maintain a time of day; based at least in part on the maintained time of day, transmitting messages at event 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LINJASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JASON LIN/
Primary Examiner, Art Unit 2117